IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
WINCHESTER DIVISION

TREVOR SANDERS,

Plaintiff, Case No. 4:18-cv-00059

V. JURY DEMAND (12)
CLINT SHRUM, in his official capacity as

Sheriff of Grundy County and in his individual
capacity; T.J. BEAN, in his official capacity and
individual capacity; OFFICER JANE DOE,

in her official and individual capacity;

DEIDRE HELTON, in her official and individual
capacity; ADAM FLOYD, in his official and
individual capacity; JESSIE KINSEY,

in her official and individual capacity;

GRUNDY COUNTY BOARD OF EDUCATION;
CRYSTAL STIEFEL; DANIEL RICHARDSON;
and JAMIE RICHARDSON,

Nee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee

Defendants.

 

BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO AMEND

 

Defendants Shrum, Helton, Floyd, Kimsey, Grundy County and Stiefel (hereinafter
referred to as “Defendants” unless otherwise specifically identified), by and through counsel, and
pursuant to Rule 15 of the Federal Rules of Civil Procedure file with the Court their Brief in
support of their Motion to Amend as follows:

The above-styled case is a claim for damages based on alleged First Amendment, Fourth
Amendment, and other constitutional deprivations as well as state law causes of action. The trial
in the above-styled has recently been scheduled for August 24, 2020. Discovery remains open
and no depositions have been taken. Additionally, the Court has recently entered an Order

amending the Scheduling Order [Doc. 51] in which timelines and deadlines for the competition
of pretrial discovery has been extended, to include the deadline for amending pleadings, which is
not set to expire until February 3, 2020.

Defendants have filed with the Court their Motion to Amend and in so doing have newly
asserted additional affirmative defenses. Discovery remains open and therefore it is averred that
no undue prejudice will result from the amended pleading. In that respect, leave to amend
pleadings shall be fully granted when there is no delay in filing, no lack of notice to the
opposing party, no bad faith of the moving party, no reputed failures to cure deficiency, no
undue prejudice, and amending is not futile. Perkins v. Am. Elec. Power Fuel Supply, Inc., 246
F.3d 593, 605 (6 Cir. 2001). Defendants aver that none of the limitations, prohibitions or
restrictions on amending pleadings will prohibit or serve as a basis for denial of the instant
Motion to Amend.

WHEREFORE, Defendants respectfully pray that the Court grant them ‘leave of court to
file an Amended Answer as more fully set forth in their Motion.

Respectfully submitted,

SPICER RUDSTROM, PLLC

By:  /s/ B. Thomas Hickey, Jr.
B. Thomas Hickey, Jr., BPR #019195
Thomas E. LeQuire, BPR #06875
Attorneys for Defendants
537 Market Street — Suite 203
Chattanooga, TN 37402-1241
P: (423) 756-0262

F: (423) 756-8489
bth@spicerfirm.com
CERTIFICATE OF SERVICE

I hereby certify that on this 30" day of December, 2019, I electronically filed this
document along with any exhibits with the Clerk of Court using the CM/ECF system which will
automatically send e-mail notification of such filing to the following attorneys of record:

J. Alex Little

alex. little@burr.com

Zachary C. Lawson
zlawson@burr.com

Burr & Forman LLP

222 Second Avenue South, Suite 2000
Nashville, TN 37201

Gregory M. O’Neal

Law Office of Gregory M. O’Neal
P. O. Box 555

Winchester, TN 37398
gregorymoneal.atty@gmail.com

SPICER RUDSTROM, PLLC

BY: /s/B. Thomas Hickey, Jr.
